Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 1-20 are pending in Instant Application.
Priority
Examiner acknowledges Applicant’s claim to priority benefits of CON of 16/226,223 filed 12/19/2018 now PAT 10798766 and PCT/CN2016/087061  filed June 24, 2016.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 11/10/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1, 7, 12 and 18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 6 and 11 of parent U.S. Patent No. US 10, 798, 766 (hereinafter refers as A).  
	Note that the applicant filing of the continuing application is voluntary and not the direct, unmodified result of restriction requirement under 35 U.S.C. 121 (i.e. without a restriction requirement by the examiner) and the claims of the second application are drawn to the  “same invention ” as the first application or patent. Moreover, although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1, 7, 12, and 18 of the instant application merely broadens the scope of the claims 1, 6 and 11 of the A Patent by eliminating the elements and their functions of the claims, and claims 1, 7, 12, and 18 of this instant application is therefore an obvious variant thereof.
Instant Application 17024375
Patent 10,798,766  
1. A multi-connectivity communication method, comprising: determining, by a master access network device, an access network device group for user equipment (UE), wherein the access network device group comprises one or more candidate secondary access network devices, and a first connection is maintained between the master access network device and the UE; setting up, by the master access network device, a second connection for the UE, wherein the second connection is a connection between the UE and a first 
7. The method according to claim 1, wherein the master access network device is a Long Term Evolution (LTE) base station, and the candidate secondary access network devices are next generation network devices. 







11.User equipment (UE), comprising: a receiver, configured to receive configuration information that is of access network devices in an access network device group and that is from an access network device of a Long Term Evolution (LTE) network, wherein the access network device group comprises at least two access network devices of a next generation network; a processor, configured to access a first access network device in the access network device group based on configuration information of the first access network device in the access network device group; a transmitter, configured to send a configuration complete message to the access network device of the LTE network, wherein the configuration complete message notifies the access network device of the LTE network that a second connection is successfully set up, and the second connection is a connection set up between the UE and the access network device of the LTE network through the first access network device; and wherein the processor is further configured to determine to switch the second connection from the first access network device to a second access network device in the access network device group; the transmitter is further configured to send a connection hang-up indication to the access network device of the LTE network, and the connection hang-up indication instructs the access network device of the LTE network to stop sending downlink data 


Thus, in view of the above, it is clear that the conflicting claims are not patentably distinct from each other because claims 1, 7, 12, and 18 of the instant application merely broaden the scope of the claims 1, 6 and 11 of 10, 798, 766.

It has been held that the omission an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA).
Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art. Moreover, the doctrine of double patenting seeks to prevent the unjustified extension of patent exclusively beyond the term of a patent.


Claim Objections
Claims 1-7 and 12-17are objected to because of the following informalities:  
Claim 1 recites “wherein the dual connectivity adding request requests to add the second connection for the UE; " in line 10. For clarification it is recommended to change to “wherein the dual connectivity adding request  is to add the second connection for the UE;”.  

Claim 12 is objected for the same reason as set forth above for claim 1.
Claims 2-7, and 13-17 are also objected to since they are dependent on the objected base independent claims 1 and 12, respectfully, as set forth above.  


Notice re prior art available under both pre-AIA  and AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, 8-9,  12-14, 16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over TORU (JP2016058796A), and further in view of Chen et al (US Pub. No.: 2017/0006603).

As per claim 1, TORU disclose A multi-connectivity communication method (see Fig.8), comprising: 
determining, by a master access network device, an access network device group for user equipment (UE), wherein the access network device group comprises one or more candidate secondary access network devices, and a first connection is maintained between the master access network device and the UE (see figure 8; see paragraph 0007-0009, 0029: it is implicitly disclosed that MeNB must determine SeNB#1 and SeNB#2); 

wherein the setting up comprises: 
separately sending, by the master access network device, a dual connectivity adding request to each candidate secondary access network device in the access network device group, wherein the dual connectivity adding request requests to add the second connection for the UE (see Fig.8, para. 0029-0031, 0033); 
separately receiving, by the master access network device, a dual connectivity adding response from each of the candidate secondary access network devices, wherein the dual connectivity adding response from each of the candidate secondary access network devices comprises configuration information of the respective candidate secondary access network device (see Fig.8, para. 0029-0031, 0033).

Although Toru disclose setting up, by the master access network device, a second connection for the UE, wherein the second connection is a connection between the UE and a first candidate secondary access network device in the access network device group;

Toru however does not explicitly disclose sending, by the master access network device, the configuration information of each of the candidate secondary access network devices to the UE;

Chen however disclose sending, by a master access network device, configuration information of each of  candidate secondary access network devices to a UE (see Fig.3, para. 0006-0015, Step S306: the SeNB sends a message to the MeNB to confirm the dual-connection configuration for the UE, Step S308: the MeNB notifies {sending, by a master access network device} the UE of the dual-connection configuration 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of sending, by a master access network device, configuration information of each of  candidate secondary access network devices to a UE, as taught by Chen, in the system of TORU, so that for the radio resources capable of being provided for the UE as the dual connection configuration, a feasible mechanism is provided to the MeNB and the SeNB, so as to coordinate the radio resources between the MeNB and the SeNB, thereby to optimize the use of the radio resources between different network nodes and handle the possible abnormalities, see Chen, paragraphs 20-25.

As per claim 2, the combination of Toru and Chen disclose the method according to claim 1.

Chen further disclose receiving, by the master access network device, from the UE, a response message responding to the sent configuration information, wherein the response message comprises an identity of the first candidate secondary access network device, or an identity of the UE (see Fig.3, para. 0014, step S314, after the completion of the dual-connection configuration, the UE sends an acknowledgement message to the MeNB / wherein the response message comprises an identity of the UE, to identify the UE acknowledging the message).

As per claim 3, the combination of Toru and Chen disclose the method according to claim 1.

Chen further disclose determining, by the master access network device, to perform data transmission with the UE via the second connection (see Fig.6, para. 0126-0129, in the case that the communication processing method is used for the MeNB, the MeNB determine the newly-added services to be processed by the SeNB or modify the services to be processed by the SeNB in accordance with the information 

As per claim 5, the combination of Toru and Chen disclose the method according to claim 1.

TORU further disclose wherein the dual connectivity adding request comprises: the configuration information of the respective candidate secondary access network device; and before separately sending a dual connectivity adding request to each candidate secondary access network device in the access network device group, the method further comprises: generating, by the master access network device, the configuration information for each candidate secondary access network device (see para. 2, Fig.6. Fig.7,  page 3 last paragraph,  generating, by the MeNB, the configuration information for each SeNB#1, SeNB#).

As per claim 8, TORU disclose A multi-connectivity communication method (see Fig.8), comprising: 
receiving, by a user equipment (UE), configuration information that is of each candidate access network device in an access network device group and that is from a master access network device, wherein the access network device group comprises one or more candidate secondary access network devices, and a first connection is maintained between the master access network device and the UE (see figure 8; see paragraph 0007-0009, 0029:  MeNB determine SeNB#1 and SeNB#2, Fig.7, the MeNB sends configuration information including a base station S3NB #1 and the base station SeNB #2 to set dual configuration between the user equipment / the receiving configuration information by a user equipment (UE));
selecting, by the UE, a first candidate secondary access network device in the access network device group based on the configuration information (see figure 8; see paragraphs [0025]-[0031] and [0033]; see also figures 3 and 4 and paragraph [0009], selecting a first candidate secondary access network device in the access network device group);



Chen however disclose establishing, by the UE, a second connection with the first candidate secondary access network device (see Fig.3, para. 0006-0015, Step S316: the UE establishes a radio connection with the SeNB).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of establishing, by the UE, a second connection with the first candidate secondary access network device, as taught by Chen, in the system of TORU, so that for the radio resources capable of being provided for the UE as the dual connection configuration, a feasible mechanism is provided to the MeNB and the SeNB, so as to coordinate the radio resources between the MeNB and the SeNB, thereby to optimize the use of the radio resources between different network nodes and handle the possible abnormalities, see Chen, paragraphs 20-25.

As per claim 9, the combination of Toru and Chen disclose the method according to claim 8.

Chen further disclose sending, by the UE, to the master access network device, a response message responding to the sent configuration information, wherein the response message comprises at least one of an identity of the first candidate secondary access network device, or an identity of the UE (see Fig.3, para. 0014, step S314, after the completion of the dual-connection configuration, the UE sends an acknowledgement message to the MeNB / wherein the response message comprises an identity of the UE, to identify the UE acknowledging the message).

As per claim 12, claim 12 is rejected the same way as claim 1. Chen further disclose  A communications apparatus for a master access network device (see Fig.8, MeNB), comprising at least one processor (see Fig.8, processing module 82) and a memory (see Fig.8, MeNB, with memory for storing).

As per claim 13, claim 13 is rejected the same way as claim 2.

As per claim 14, claim 14 is rejected the same way as claim 3.

As per claim 16, claim 16 is rejected the same way as claim 5.

As per claim 18, claim 18 is rejected the same way as claim 8. Chen further disclose A communications apparatus for a user equipment (UE) (see Fig.3, Fig.10, UE), comprising at least one processor (see Fig.3, Fig.10, UE with a CPU/a processor) and a memory (see Fig.3, Fig.10, UE with a memory for storing).

As per claim 19, claim 19 is rejected the same way as claim 9.

Claims 4, 10, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over TORU (JP2016058796A), in view of Chen et al (US Pub. No.: 2017/0006603), and further in view of Kim (US Pub. No.:2016/0219475).

As per claim 4, the combination of Toru and Chen disclose the method according to claim 1.

The combination of TORU and Chen however does not explicitly disclose receiving, by the master access network device, an indication from the UE, wherein the indication indicates the master access network device to stop sending downlink data to the first candidate secondary access network device.

Kim however disclose receiving, by a master access network device, an indication from the UE, wherein the indication indicates the master access network device to stop sending downlink data to the first candidate secondary access network device (see para. 0778, 0787, 0796, the mobile base station having 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of receiving, by a master access network device, an indication from the UE, wherein the indication indicates the master access network device to stop sending downlink data to the first candidate secondary access network device, as taught by Kim, in the system of TORU and Chen, so as to support multiple connectivity in a mobile communication system, see Kim, paragraphs 12-14.

As per claim 10, the combination of Toru and Chen disclose the method according to claim 8.

The combination of TORU and Chen however does not explicitly disclose sending an indication to the master access network device, and the indication indicates the master access network device to stop sending downlink data to the first candidate secondary access network device.

Kim however disclose sending an indication to the master access network device, and the indication indicates the master access network device to stop sending downlink data to the first candidate secondary access network device (see para. 0778, 0787, 0796, the mobile base station having received the control message requesting the service switching or the cooperative operation from the WLAN AP may configure a connection with the terminal, and provide the requested service switching to the base station or the requested cooperative operation with the base station, see also para. 0800, 0801 / stop sending downlink data to the first candidate secondary access network device).



As per claim 15, claim 15 is rejected the same way as claim 4.

As per claim 20, claim 20 is rejected the same way as claim 10.

Claims 6  and 17 are rejected under 35 U.S.C. 103 as being unpatentable over TORU (JP2016058796A), in view of Chen et al (US Pub. No.: 2017/0006603), and further in view of Belghoul (US Pub. No.:2016/0088542).

As per claim 6, the combination of Toru and Chen disclose the method according to claim 1.

The combination of Toru and Chen however does not explicitly disclose wherein the dual connectivity adding request comprises: configuration information of the master access network device and a measurement report of each candidate secondary access network device, wherein the configuration information of the respective candidate secondary access network device is generated by a Radio Resource Control (RRC) layer of the respective candidate secondary access network device based on the configuration information of the master access network device and the measurement report of the respective candidate secondary access network device.

Belghoul however disclose wherein a dual connectivity adding request comprises: configuration information of the master access network device and a measurement report of each candidate secondary access network device, wherein the configuration information of the respective candidate secondary measurements could be self-configured and triggered by the UE, may be configured and triggered by base station (e.g., eNB) of the UE, or some combination thereof. For example, the UE could report Wi-Fi SSID/BSSID in addition to RSSI measurements of one or more detectable WLAN APs to its base station / a measurement report of each candidate secondary access network device. The base station could use this information to trigger WLAN attachment by the UE and/or resource aggregation between multiple RATs (e.g., splitting/offloading bearer(s) in downlink and/or uplink),  the UE perform measurements of cells and wireless networks and, using RRC defined rules).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein a dual connectivity adding request comprises: configuration information of the master access network device and a measurement report of each candidate secondary access network device, wherein the configuration information of the respective candidate secondary access network device is generated by a Radio Resource Control (RRC) layer of the respective candidate secondary access network device based on the configuration information of the master access network device and the measurement report of the respective candidate secondary access network device, as taught by Belghoul, in the system of TORU and Chen, so as to support multiple connectivity in a mobile communication system, see Bekghoul, paragraphs 12-14.

As per claim 17, claim 17 is rejected the same way as claim 6.


Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over TORU (JP2016058796A), in view of Chen et al (US Pub. No.: 2017/0006603), and further in view of Lee et al (US Pub. No.: 2017/0202033).

As per claim 7, the combination of Toru and Chen disclose the method according to claim 1.

Toru further disclose wherein the master access network device is a Long Term Evolution (LTE) base station, and the candidate secondary access network devices are LTE network devices (see para. 2, using LTE system, also per page 5, the invention is applicable to other mobile communication systems / ext generation network devices).

The combination of Toru and Chen however does not explicitly disclose wherein the master access network device is a Long Term Evolution (LTE) base station, and the candidate secondary access network devices are “next generation network devices”.

Lee however does not explicitly disclose wherein the master access network device is a Long Term Evolution (LTE) base station, and the candidate secondary access network devices are “next generation network devices” ((see Fig.2, para. 0006, 0079, 0091-0094, FIG. 2 illustrates an example of a wireless communication system 200, in accordance with various aspects of the present disclosure. The wireless communication system 200 may include a number of network nodes (e.g., access networks (ANs)) 135, including, for example, a first network node 135-a and a second network node 135-b, each of the network nodes 135 interface with a core network 130-a, the core network 130-a may include a mobility management entity (MME) 210 or a serving gateway (S-GW) 215 (e.g., a MME or S-GW for a next generation or 5G network), see also para. 0105, network nodes 135 (e.g., access nodes) employing next-generation or 5G communications protocols, such as those configured as described in FIGS. 1-9, or in other ways, are designed to cover wider geographic areas than LTE/LTE eNBs).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date 

As per claim 11, the combination of Toru and Chen disclose the method according to claim 8.

Toru further disclose wherein the master access network device is a Long Term Evolution (LTE) base station, and the candidate secondary access network devices are LTE network devices (see para. 2, using LTE system, also per page 5, the invention is applicable to other mobile communication systems / ext generation network devices).

The combination of Toru and Chen however does not explicitly disclose wherein the master access network device is a Long Term Evolution (LTE) base station, and the candidate secondary access network devices are “next generation network devices”.

Lee however does not explicitly disclose wherein the master access network device is a Long Term Evolution (LTE) base station, and the candidate secondary access network devices are “next generation network devices” (see Fig.2, para. 0006, 0079, 0091-0094, FIG. 2 illustrates an example of a wireless communication system 200, in accordance with various aspects of the present disclosure. The wireless communication system 200 may include a number of network nodes (e.g., access networks (ANs)) 135, including, for example, a first network node 135-a and a second network node 135-b, each of the network nodes 135 interface with a core network 130-a, the core network 130-a may include a mobility management entity (MME) 210 or a serving gateway (S-GW) 215 (e.g., a MME or S-GW for a next generation or 5G network), see also para. 0105, network nodes 135 (e.g., access nodes) employing 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein an access network device group comprises “at least two access network devices” of a next generation network, as taught by Lee, in the system of TORU and Chen, so as to provide configurable AS security, in which some of the processing associated with providing AS security protection may be offloaded to the network access devices associated with a network access device controller, thereby mitigating the likelihood of a performance bottleneck arising at the network access device controller, see Lee, paragraphs 6-9.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dai (US Pub. No.:2018/0160336) – see para. 0033-0037, “the device further includes: a sending unit, where the sending unit is configured to send a measurement report of the UE to the network device, where the measurement report is used by the network device to determine the target secondary base station according to the measurement report; and the receiving unit is further configured to: receive a third indication message sent by the network device, and determine, according to the third indication message, that the UE needs to be handed over between secondary base stations, where the third indication message is used to instruct the UE to be handed over to the target secondary base station”.
Ekpenyong (US Pub. No.:2016/0088542) – see para. 0035-0038, “FIG. 5 shows an exemplary mapping at Layer 2 of the RAN protocol stack between logical 510, transport 511 and physical 512 channels for MeNB 500 and SeNB 520. Here, U-plane data is transmitted on the secondary cell controlled by SeNB 520 whereas C-plane, and possibly U-plane data, may be transmitted in a cell controlled by MeNB 500. On the physical layer, the PDSCH and the .

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAKERAM JANGBAHADUR/
Primary Examiner, Art Unit 2469